UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No.   98-7182



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM J. JORDAN,

                                                Defendant - Appellant.



                            No.   98-7183



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM J. JORDAN,

                                                Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-88-391, CR-89-117)


Submitted:   December 15, 1998              Decided:   January 13, 1999
Before WILKINS and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William J. Jordan, Appellant Pro Se.    Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ions and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss these appeals on the reasoning

of the district court.   United States v. Jordan, Nos. CR-88-391;

CR-89-117 (D.S.C. July 29, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          DISMISSED


                                 2